
	
		II
		110th CONGRESS
		1st Session
		S. 563
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To extend the deadline by which State
		  identification documents shall comply with certain minimum standards and for
		  other purposes.
	
	
		1.Minimum document requirementsSection 202(a)(1) of the REAL ID Act of 2005
			 (49 U.S.C. 30301 note) is amended by striking 3 years after the date of
			 the enactment of this division and inserting 2 years after the
			 promulgation of final regulations to implement this section.
		2.Authority to extend compliance
			 deadlinesSection 205(b) of
			 the REAL ID Act of 2005 (49 U.S.C. 30301 note) is amended—
			(1)by striking The Secretary
			 and inserting the following:
				
					(1)In generalThe
				Secretary
					;
				and
			(2)by adding at the end the following:
				
					(2)Lack of validation systemsIf the Secretary determines that the
				Federal or State electronic systems required to verify the validity and
				completeness of documents under section 202(c)(3) are not available to any
				State on the date described in section 202(a)(1), the requirements under
				section 202(c)(1) shall not apply to any State until adequate electronic
				validation systems are available to all
				States.
					.
			3.Negotiated rulemaking
			(a)Negotiated rulemaking
			 committeeThe Secretary of
			 Homeland Security shall reconvene the committee originally established pursuant
			 to section 7212(b)(4) of the 9/11 Commission Implementation Act of 2004 (49
			 U.S.C. 30301 note), with the addition of any new interested parties, including
			 experts in privacy protection, experts in civil liberties and protection of
			 constitutional rights, and experts in immigration law, to—
				(1)review the regulations proposed by the
			 Secretary of Homeland Security to implement section 202 of the REAL ID Act of
			 2005 (49 U.S.C. 30301 note);
				(2)review the provisions of the REAL ID Act of
			 2005;
				(3)submit recommendations to the Secretary of
			 Homeland Security regarding appropriate modifications to such regulations;
			 and
				(4)submit recommendations to the Secretary of
			 Homeland Security and Congress regarding appropriate modifications to the REAL
			 ID Act of 2005.
				(b)CriteriaIn conducting the review under subsection
			 (a)(1), the committee shall consider, in addition to other factors at the
			 discretion of the committee, modifications to the regulations to—
				(1)minimize conflicts between State laws
			 regarding driver’s license eligibility;
				(2)include procedures and requirements to
			 protect the Federal and State constitutional rights, civil liberties, and
			 privacy rights of individuals who apply for and hold driver’s licenses and
			 personal identification cards;
				(3)protect the security of all personal
			 information maintained in electronic form;
				(4)provide individuals with procedural and
			 substantive due process, including rules and right of appeal, to challenge
			 errors in data records contained within the databases created to implement
			 section 202 of the REAL ID Act of 2005;
				(5)ensure that private entities are not
			 permitted to scan the information contained on the face of a license, or in the
			 machine readable component of the license, and resell, share, or trade such
			 information with third parties;
				(6)provide a fair system of funding to limit
			 the costs of meeting the requirements of section 202 of the REAL ID Act of
			 2005;
				(7)facilitate the management of vital
			 identity-proving records; and
				(8)improve the effectiveness and security of
			 Federal documents used to validate identification.
				(c)RulemakingTo the extent that the final regulations to
			 implement section 202 of the REAL ID Act of 2005 do not reflect the
			 modifications recommended by the committee pursuant to subsection (a)(3), the
			 Secretary of Homeland Security shall include, with such regulations in the
			 Federal Register, the reasons for rejecting such modifications.
			(d)ReportsUpon submitting recommendations to the
			 Secretary of Homeland Security under subsection (a), the committee shall submit
			 a report to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Homeland Security of the House of Representatives
			 that includes—
				(1)the list of recommended modifications to
			 the regulations that were submitted to the Secretary of Homeland Security under
			 subsection (a)(3); and
				(2)a list of recommended amendments to the
			 Real ID Act of 2005 that would address any concerns that could not be resolved
			 by regulation.
				
